TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00184-CV



                                    Heather A. Stier, Appellant

                                                  v.

                                   Gary Richard Stier, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
           NO. 07-0874, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Heather A. Stier filed a notice of appeal on March 26, 2014, challenging an order in

a suit to modify a parent-child relationship. The record was filed with this Court on May 19, 2014.

The Court granted motions for extensions of time for Appellant to file her brief, and her brief was

due in this Court on September 17, 2014. On October 2, 2014, after Appellant failed to timely file

her brief, the Clerk of this Court sent Appellant a letter advising her that her brief was overdue and

that if she did not file a brief by October 13, 2014, her appeal would be subject to dismissal for want

of prosecution. The October 13 deadline has passed, and Appellant has neither filed a brief nor

responded to the notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: December 2, 2014




                                              2